In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00303-CV

MARSHALL LANDERS, Appellant                   §   On Appeal from the 322nd District
                                                  Court
                                              §
V.                                                of Tarrant County (322-615202-17)
                                              §
                                                  April 22, 2021
DONNA SNOW LANDERS; HAROLD                    §
SNOW; H.D. SNOW AND SON HOUSE                     Memorandum Opinion by Chief Justice
MOVING, INC.; AND CARLENE SNOW,                   Sudderth
Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Marshall Landers shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth